Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (US 2019/0200326).
Regarding claim 6, Shin discloses a terminal (fig. 7) comprising: a processor that determines (para. 350) a position of a demodulation reference signal for an uplink shared channel based on whether or not intra-slot frequency hopping of the uplink shared channel is enabled (paras. 127-128; paras. 166, 170 and 178-179; note: DMRS on a PUSCH with hopping) and based on a configuration value set by higher layer signaling (paras. 131-132 and 134-135; note: one or no additional front-loaded DMRS symbol or additional DMRS symbol - fig. 5 and paras. 
Regarding claim 7, Shin discloses the terminal according to claim 6, wherein if the configuration value is set to greater or equal to a given value and the intra-slot frequency hopping is enabled, then the processor determines the position of the demodulation reference signal assuming that the configuration value is equal to the given value (paras. 132 and 135; note: one or no additional front-loaded DMRS symbol or additional DMRS symbol - fig. 5 and paras. 174-175, or paras. 176-177; note: the one or not additional symbol as DMRS-max-len equal to “1” or “2” or DMRS-add-pos = “0” or “1”; note: assuming the signaling is valid or true by transmitting DMRS as indicated).  
Regarding claim 8, Shin discloses the terminal according to claim 7, wherein the given value is 1 (paras. 132 and 135; note: one or  no additional front-loaded DMRS symbol or additional DMRS symbol - fig. 5 and paras. 174-175, or paras. 176-177; note: one or not additional symbol as DMRS-max-len equal to “1” or DMRS-add-pos = “1”).  
Regarding claim 9, Shin discloses the terminal according to claim 6, wherein if the configuration value is set to other than 0 and the intra-slot frequency hopping is enabled, the processor determines the position of the demodulation reference signal assuming that the configuration value is 1 (paras. 132 and 135; note: one or  no additional front-loaded DMRS symbol or additional DMRS symbol - fig. 5 and paras. 174-175, or paras. 176-177; note: one or not additional symbol as DMRS-max-len equal to “1” or DMRS-add-pos = “1”; note: assuming the signaling is valid or true by transmitting DMRS as indicated).  
Regarding claims 10 and 14-16, Shin discloses the terminal according to claims 6-9, wherein the processor determines whether or not the intra-slot frequency hopping is enabled based on downlink control information (paras. 127-128; paras. 166, 170 and 178-179).  
Regarding claims 11 and 17-20, Shin discloses the terminal according to claims 6-10, wherein the processor determines the position of the demodulation reference signal based on a duration of the uplink shared channel (figs. 4A-4C; paras. 75, 110 and 133; note: PUSCH type B; paras. 151-155), a mapping type (paras. 130 and 133), and the configuration value (paras. 132 and 135; note: one or no additional front-loaded DMRS symbol or additional DMRS symbol - fig. 5 and paras. 174-175, or paras. 176-177; note: the one or not additional symbol as DMRS-max-len equal to “1” or “2” or DMRS-add-pos = “0” or “1”; note: assuming the signaling is valid or true by transmitting DMRS as indicated).  
Regarding claim 12, Shin discloses a radio communication method comprising: determining a position of a demodulation reference signal for an uplink shared channel based on whether or not intra-slot frequency hopping of the uplink shared channel is enabled (paras. 127-128; paras. 166, 170 and 178-179; note: DMRS on a PUSCH with hopping) and based on a configuration value set by higher layer signaling (paras. 131-132 and 134-135; note: one or no additional front-loaded DMRS symbol or additional DMRS symbol - fig. 5 and paras. 174-175, or paras. 176-177); and transmitting the uplink shared channel and the demodulation reference signal (figs. 3A-5).  
Regarding claim 13, Shin discloses a base station (fig. 8) comprising: a processor that determines (para. 351, lines 16-21) a position of a demodulation reference signal for an uplink shared channel based on whether or not intra-slot frequency hopping of the uplink shared channel is enabled (paras. 127-128; paras. 166, 170 and 178-179; note: DMRS on a PUSCH with .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yin et al. (US 2019/0052422) discloses determining a DMRS position on a PUCCH based on hopping (paras. 166 and 177) and a configuration value (fig. 18; note: length of a PUCCH and location of a hop).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462